Doerfler, J.
Under the provisions of sec. 4721 of the Statutes there are certified to this court two questions of law for our determination. The defendant pleaded guilty to a charge of forgery and of uttering forged paper, and was sentenced to imprisonment for the period of three years, and is now serving his sentence.
The report of the learned municipal judge having been made after sentence, under the authority of State v. Sheppard, 37 Wis. 395, we must hold that we have no authority to determine the questions submitted to us. When the Sheppard Case was decided sec. 4721 was known as sec. 8 of ch. 180 of the Statutes of 1871, which were then in force, and the statute as it then existed, in its wording was identical with the present statute. Sec. 4721 is not intended to take the place of a writ of error, and in order to comply with such section such questions should have been submitted before sentence.
We therefore cannot comply with the request of the learned municipal judge.